Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 02/07/2022 are acknowledged and have been fully considered.  Claims 1, 3-12 are now pending.  Claim 2 is canceled; claim 1 is amended; claims 7-12 are withdrawn.
Claims 1 and 3-6 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20090110644 A1 (Margel et al., 2009) in view of NPL4 (Nanogels of Natural Polymers; Pamfil, D., 2018).

In regards to claims 1 and 3-4, Margel teaches a gelatin/iron oxide composite nanoparticle formed by controlled nucleation of iron oxide onto an iron ion chelating polymer, e.g., gelatin , dissolved in an aqueous solution, followed by stepwise growth of thin layers of iron oxide films onto the gelatin/iron oxide nuclei (see Margel, 0006). The nanoparticles have a size of about 10 nm up to 100 nm (see Margel, 0006). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Margel does not teach the use of a stabilizer no polyethyleneimine in the nanoparticles. 
Further in regards to claim 3, Margel teaches that the metal chelating polymer is selected from gelatin or chitosan (see Margel, 0046). 
In regards to claim 6, Margel teaches that the nanoparticle is used to reduce or inhibit the growth of a tumor, wherein the tumor could be a brain tumor, colon cancer, lung cancer, breast cancer, prostate cancer, bladder cancer, kidney cancer, ovarian cancer, melanoma, leukemia or multiple myeloma, and metastases thereof (see Margel, 0091-92). 

Margel is silent on the use of a hydrogel specifically.

NPL4 teaches that the use of nanogels using natural polymers are generally regarded as safe biomedical devices that fuse the properties of hydrogels and nanoparticles (see NPL4, abstract). Nanogels are also called nanoscale hydrogels. They are stable, soft, and swollen in good solvents, as well as exhibit tunable chemical and physical structures, good mechanical properties, and biocompatibility (see NPL4, page 71, section 1, paragraph 1). Further, NPL4 teaches that they have the benefit of being able to actively or passively distributed to a target site, such as a tumor (see NPL4, page 71, section 1, paragraph 1). NPL4 also teaches that the “particle size is very important for nanogel use in a particular biomedical application. For example, the nanoparticles with smaller sizes ranging between 10 and 100 nm are more advantageous and more suitable for crossing biological barriers through tissue diffusion, extravasation, improving the blood circulation time, and escape from hepatic filtration (Alexis et al. 2008). Usually, an enhancement in the extravasation rate (good permeation capabilities) along the tissues is required, especially in the tumors therapy and also they are able to overpass the blood-brain barrier (BBB)” (see NPL4, page 73, paragraph 3). NPL4 specifically teaches that nanogels are very important in nanomedicine and are known to be used with iron nanoparticles (see NPL4, page 72, paragraph 9). NPL4 teaches the hydrogels are comprised of hyaluronic acid (see Table 1, page 77, row 1), gelatin (see Table 1, page 77, rows 3-4), chitosan incorporated with Fe3O4 (see Table 1, page 77, row 2), carboxymethyl cellulose (see Table 1, page 77, row 4), alginate ((see Table 1, page 79, row 1), among others. 

In regards to claims 1, 3-4, and 6, it would be obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to formulate an iron and natural nanogel nanoparticle, such as those taught in NPL4, to treat cancer. NPL4 teaches that the natural nanogels are known for treating cancer (see NPL4, table 1, page 77, applications) and Margel teaches that the nanoparticle is used to reduce or inhibit the growth of a tumor, wherein the tumor could be a brain tumor, colon cancer, lung cancer, breast cancer, prostate cancer, bladder cancer, kidney cancer, ovarian cancer, melanoma, leukemia or multiple myeloma, and metastases thereof (see Margel, 0091-92). Further, NPL4 teaches multiple benefits of the nanogels as described above. It would be obvious to one with ordinary skill in the art to combine the nanoparticle of Margel with the nanogels of NPL4 according to the method of synthesizing the gelatin/iron oxide nanoparticles (see Margel, 0122-0124) to yield the predictable results of formulating a iron/nanogel nanoparticle that is stable, exhibit tunable chemical and physical structures, good mechanical properties, and biocompatibility as well as able to actively or passively distribute to a target site, such as a tumor, with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known elements to yield predictable results.
In regards to the limitation of the aggregation of the nanoparticles, as the combination of Margel and NPL4 would yield an identical nanoparticle as instantly claimed, the properties, such as the aggregation of the claims 1, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claim 5, as the teachings of Margel and NPL4 would yield an identical composition as instantly claimed, the properties, such as the induction of cancer cell death through ferroptosis would be present since physical properties are not separable from the products themselves. Claim 5 further claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive in view of the new grounds of rejection as necessitated by amendment. 

Applicant’s arguments with respect to claims 1, 3-6 (using reference NPL3) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                            

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611